TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00597-CV



 Pflugerville Fox Run Limited Partnership, Pflugerville Metairie Limited Partnership and
     Pflugerville Covington Limited Partnership, Appellants // Staz-On Roofing, Inc.,
                                    Cross-Appellants

                                                 v.

  Midway Fabrication & Supply, Inc.; J. Mitchell Builders, Inc.; Staz-On Roofing, Inc.;
   Atrium Aluminum Products; Gypsum Floors of Texas; Candido Escobar and Dena
 Escobar, individually and d/b/a Double J Roofing and d/b/a Escobar Roofing, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
    NO. D-1-GN-07-001909, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On March 11, 2010, this appeal was abated pursuant to a notice that appellee Atrium

Aluminum Products was in bankruptcy proceedings. See 11 U.S.C. § 362(a) (West 2004); Tex. R.

App. P. 8.2. The appellants have filed a motion to reinstate and dismiss the appeal, noting that the

parties, with the exception of Atrium Aluminum Products, have reached a settlement agreement.

The appellants seek to voluntarily dismiss their claims against Atrium Aluminum Products in

order to dismiss this appeal in its entirety. We grant the motion and dismiss the appeal. See Tex.

R. App. P. 42.1; see also Darr v. Altman, 20 S.W.3d 802, 807 (Tex. App.—Houston [14th Dist.]

2000, no pet.) (collecting cases and holding that dismissal of defendant/debtor does not violate

bankruptcy stay).
                                        _____________________________________________

                                        Diane M. Henson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Dismissed on Appellants’ Motion

Filed: November 5, 2010




                                               2